STRINGER, Judge.
Donald Spaulding appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Spaulding alleged that he was entitled to be resen-tenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court summarily denied this claim finding that Spaulding’s sentence was still within the 1994 guidelines range. See Heggs, 759 So.2d at 627. The trial court, however, failed to attach copies of the 1994 or the 1995 sentencing guidelines scoresheets. We reverse.
A trial court must attach copies of both the 1994 and 1995 guidelines in order to conclusively refute a defendant’s claim that resentencing is necessary pursuant to Heggs. Howell v. State, 793 So.2d 26 (Fla. 2d DCA 2001). Because the trial court failed to attach the required scoresheets, Spaulding’s claim has not been conclusively refuted. Accordingly, we reverse the order of the trial court and remand for further proceedings. If the trial court again denies Spaulding’s claim, it shall at*96tach those portions of the record which conclusively refute his claim.
Reversed and remanded.
FULMER, A.C.J., and GREEN, J„ Concur.